 

STOCK PURCHASE AGREEMENT

 

THIS AGREEMENT is entered into the I 2th day of June 2009 between NUCLEAR
SOLUTIONS, INC., a Nevada corporation, (herein, the "SELLING SHAREHOLDER"), and
SCHRADER & ASSOCIATES DEFINED BENEFIT PENSION PLAN, (herein,"PURCHASER"). FUEL
FRONTIERS, INC., a Nevada corporation will execute this agreement for the
purpose of affirming representations and warranties made concerning FUEL
FRONTIERS, INC. (the "COMPANY").

 

WHEREAS, SELLING SHAREHOLDER owns Thirty Million (30,000,000) shares of Fuel
Fmntiers. Inc., a Nevada corporation, (the "COMPANY") which represents all of
the issued and outstanding capital stock of Fuel Frontiers. Inc.; and

 

WHEREAS, SELLING SHAREHOLDER desires to sell and PURCHASER desires to purchase
Three Million (3,000,000) common shares of Fuel Frontiers, Inc. which represents
Ten (10.0%) of the capital stock of Fuel Frontiers, Inc.

 

NOW, THEREFORE. based upon the mutual promises contained herein and other good
and valuable consideration, the receipt and sufficiency of which hereby is
acknowledged, and intending to be legally bound hereby, the parties agree as
follows:

 

I.             Agreement

 

I .I          Purchase Price of Shares Purchased from the SELLING SHAREHOLDER.

 

With the execution hereo1: PURCHASER acquires from the SELLING SHAREHOLDER and
the SELLING SHAREHOLDER sells to the PURCHASER Three Million (3,000,000) common
shares of Fuel Frontiers, Inc. (the ''Shares") for Three Hundred Fifty Thousand
Dollars ( US$350,000) (the "Purchase Price").

 

2. .         Representations, Warranties Covenants, Obligations and General
Provisions:

 

SELLING SHAREHOLDER represents and warrants to PURCHASER as of the date hereof
and as of the Closing Date:

 

(a) Incorporation. Authority and Qualification of the SELLING SHAREHOLDER and
the COMPANY. Nuclear Solutions, Inc., and Fuel Frontiers. Inc., are corporations
duly incorporated, validly existing and in good standing under the laws of the
State of Nevada. The COMPANY was organized on September 2. 2005 as Future Fuels,
Inc. and changed its corporate name to Fuel Frontiers, Inc. on March 21, 2006.
The COMPANY has all necessary corporate power and authority to carry on the
business now being conducted by it. The COMPANY is authorized to issue I
00,000,000 common shares, par value $0.000 I per share and I 0,000,000 preferred
shares, par value $0.00 l per share. As of the date of this Agreement the
COMPANY has 30.000,000 common shares issued and outstanding. No preferred shares
are issued or outstanding. Except as described above, no other classes of stock
are authorized or issued.

 

[tpg1.jpg]

 

- 1 -

 

 

(b)     Authority of SELUNG SHAREHOLDER to Sell Shares. The SELLING
SHAREHOLDER'S shares are free and clear of all liens, charges, demands,
community property interests, adverse claims or other restrictions on the
exercise of any of the attributes of ownership with the exception of
restrictions imposed by applicable federal and state corporate and securities
laws. There are no contracts, arrangements, commitments or restrictions relating
to the sale, transfer or purchase of the Shares, except as outlined in this
Agreement.

 

(c}     Enforceability of Agreement Against the SELLING SHAREHOLDER. The SELLING
SHAREHOLDER has all necessary power and authority to enter into this Agreement
and the Related Documents to which it is a party, to carry out its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby. This Agreement has been, and each Related Document to which the
SELLING SHAREHOLDER is a party will be, duly executed and delivered by the
SELLING SHAREHOLDER. This Agreement constitutes, and each Related Document to
which the SELLING SHAREHOLDER is a party will constitute, the legal, valid and
binding obligations of the SELLING SHAREHOLDER, enforceable against it in
accordance with the respective terms, except as the same may be limited by
bankruptcy, insolvency (including, without limitation, all laws relating to
fraudulent transfors), reorganization, moratorium and similar laws affecting the
rights and remedies of creditors generally and the application of general
principles of equity.

 

(d)     Shares. The shares, when transforred by the SELLING SHAREHOLDER, will be
free and clear of all liens, charges, demands or adverse claims or other
restrictions on the exercise of any of the attributes of ownership, with the
exception of restrictions imposed by applicable federal and state corporate and
securities laws.

 

(e)     SEC Reports. The SELLING SHAREHOLDER has furnished to PURCHASER, or the
PURCHASER has represented that it has reviewed, copies of its most recent
reports which it has filed with the Securities and Exchange Commission on Form I
0-K for the year ending December 31, 2008, including the interim report on Form
I 0-Q for the quarter ending March 31, 2009, (the ''SEC Reports").

 

(t)     Litigation. To the knowledge of the SELLING SHAREHOLDER, there is no
claim. action, investigation, arbitration or proceeding pending or, threatened
against the COMPANY of any kind whatsoever, or against or relating to any of the
assets or the ability of the COMPANY to perform its obligations hereunder,
before any arbitrator, judge, court or governmental authority, nor is the
COMPANY is not subject to any order, writ judgment, injunction, decree,
determination or award of any arbitrator, judge, court or governmental
authority.

 

PURCHASER represents and warrants to SELLING SHAREHOLDER as of the date hereof
and as of the Closing Date:

 

(a)     INVESTMENT. The PURCHASER is acquiring the Shares for investment for its
own account, not as a nominee or agent, and not with a view to, or for resale in
connection with, any distribution thereof. The PURCHASER understands that the
Shares have not been registered under the Securities Act by reason of a specific
exemption from the registration provisions of the Securities Act which depends
upon, among other things, the bona fide nature of the investment intent and the
accuracy of the PURCHASER's representations and warranties contained herein.

 

  [tpg2.jpg]

 

 

 



 

(b)     DISCLOSURE OF INFORMATION. The PURCHASER has had full access to all
information it considers necessary or appropriate to make an informed investment
decision with respect to the Shares to be purchased by the PURCHASER under this
Agreement. The PURCHASER further has had an opportunity to ask questions and
receive answers from the COMPANY regarding the terms and conditions of the
oftering of the Shares and to obtain additional information necessary to verify
any information furnished to the PURCHASER or to which the PURCHASER had access.

 

(c)     INVESTMENT EXPERIENCE. The PURCHASER understands that the purchase of
the Shares involves substantial risk. The PURCHASER has experience as an
investor in securities of companies and acknowledges that it is able to fond for
himself, can bear the economic risk of its investment in the Shares and has such
knowledge and experience in financial or business matters that he is capable of
evaluating the merits and risks of this investment in the Shares and protecting
his own interests in connection with this investment.

 

(d)     ACCREDITED INVESTOR STATUS. The PURCHASER is an "accredited investor"
within the meaning of Regulation D promulgated under the Securities Act since
(i) he has a net worth in excess of One Million Dollars ($1,000,000); or (ii)
his individual income (without his spouse) was in excess of $200,000 in each of
the two most recent years, or his joint income with his spouse was in excess of
$300,000 in each of those years, and the PURCHASER reasonably expects an income
reaching the same income level in the current year.

 

(e)     RESTRICTED SECURITIES. The PURCHASER understands that the Shares to be
purchased hereunder are characterized as "restricted securities" under the
Securities Act inasmuch as they are being acquired from the COMPANY in a
transaction not involving a public ot1ering and that under the Securities Act
and applicable regulations thereunder such securities may be resold without
registration under the Securities Act only in certain limited circumstances. The
PURCHASER is familiar with Rule 144 of the SEC, as presently in effect, and
understands the resale limitations imposed thereby and by the Securities Act.
The PURCHASER understands that the COMPANY is under no obligation to register
any of the Shares sold hereunder except as provided in the Registration Rights
Agreement.

 

3.             CLOSING DATE; DELIVERY

 

The Closing of the purchase and sale of the Shares hereunder (the "Closing")
shall be held at the offices of the SELLING SHAREHOLDER at approximately 5:00
p.m. (Eastern time), June 12, 2009, or at such other time and place as the
COMPANY and the PURCHASER mutually agree (the date of the Closing being
hereinafter reforred to as the "Closing Date").

 

Closing.

 

[tpg3.jpg]

 

- 3 -

 

 

(a)     The parties shall execute this Stock Purchase Agreement and the
additional transaction documents including the Management Agreement attached
hereto as Exhibit A, and two Option Agreements in favor of the PURCHASER and the
SELLING SHAREHOLDER , attached hereto as Exhibit B and Exhibit C, respectively.
Executed counterpart signature pages shall be exchanged by the PURCHASER and the
SELLING SHAREHOLDER via facsimile

 

(b)     PURCHASER will then pay the Purchase Price of Three Hundred Fifty
Thousand ($350,000) U.S. Dollars for the shares via bank wire transfer of
immediately available funds to an account designated by the SELLING SHAREHOLDER.

 

(c)     Upon receipt of the executed transaction documents and the Purchase
Price, the SELLING SHAREHOLDER shall immediately instruct the COMPANY's transfor
agent to issue and deliver to the PURCHASER a certificate or certificates
representing the Shares of Fuel Frontiers, Inc. in accordance with this
Agreement.

 

(d)     The certificate or certificates representing the Shares shall bear a
legend restricting transfer under the Securities Act of 1933, as amended (the
"Securities Act"), and referring to restrictions on transfer herein, such legend
to be substantially as follows:

 

THESE SECURITIES HA VE NOT BEEN REGISTERED OR OTHER WISE QUALIFIED UNDER THE
SECURITIES ACT OF 1933 (THE 'SECURITIES ACT') OR UNDER THE APPLICABLE OR
SECURITIES LAWS OF ANY STATE. NEJTHER THESE SECURITIES NOR ANY INTEREST THEREIN
MAY BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF JN THE ABSENCE OF
REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE SECURITIES LAWS OF ANY
STATE, UNLESS PURSUANT TO EXEMPTIONS THEREFROM.

 

and/or such other legend or legends as the COMPANY and its counsel deem
necessary or appropriate. Appropriate stop transfer instructions with respect to
the Shares will be placed with the COMPANY's transfor agent.

 

4.          Registration Rights. Fuel Frontiers, Inc. grants PURCHASER demand
and piggyback registration rights for shares purchased on the June 12, 2009
Stock Purchase Agreement and Stock Option Agreement with Nuclear Solutions, Inc.
If PURCHASER exercises his demand registration rights, he will be responsible
for all registration costs. If PURCHASER exercises piggyback registration
rights, FFI will pay all costs associated with the registration process.
SCHRADER acknowledges that the amount of shares that may be registered for any
selling shareholder may be limited by SEC rules and practice and that all of his
Shares may not be able to be registered in one registration with the SEC.

 

5.          Repurchase Rights. PURCHASER shall grant the SELUNG SHAREHOLDER and
the COMPANY the first right of refusal to match and exceed any third party bona
fide offer to purchase PURCHASER'S shares until June 12, 2014. PURCHASER must
give COMPANY and SELLING SHAREHOLDER at least 30 days prior written notice of
any potential transaction with a third party, accompanied with a copy of the
offer to purchase received by the PURCHASER. The SELLING SHAREHOLDER'S rights
herein shall extend to any shares purchased by the HOLDER by way of exercise of
the June 12, 2009 option in favor of SCHRADER & ASSOCIATES DEFINED BENEFIT
PENSION PLAN.

 

[tpg4.jpg]

 

 

 

 

6.          General Provisions.

 

Headings and Interpretation. The headings used in this Agreement are for
reference purposes only and will not affect the meaning or interpretation of any
term or provision of this Agreement.

 

Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement will nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner adverse to any
party.

 

Entire Agreement.   This Agreement and the Related Documents represent the
entire understanding of the parties with reference to the matters set forth
herein and therein. This Agreement and the transaction documents attached hereto
supersede all prior negotiations, discussions, correspondence, communications
and prior agreements among the parties relating to the subject matter herein.

 

Amendment.  This Agreement may not be amended or modified except by an
instrument in writing signed by the parties hereto.

 

Applicable Law: Jurisdiction and Venue. This Agreement, and all transactions
contemplated hereby, shall be governed by. construed and enforced in accordance
with the laws of the District of Columbia The parties hereto waive trial by jury
and agree to submit to the personal jurisdiction and venue of a court of subject
matter jurisdiction located in the District of Columbia. ln the event that
litigation results from or arises out of this Agreement or the performance
thereof, the parties agree to reimburse the prevailing party's reasonable
attorney's fees, court costs, and all other expenses, whether or not taxable by
the court as costs, in addition to any other relief to which the prevailing
party may be entitled.

 

Counterpa1ts and Facsimile Transmission Copies of Originals. This Agreement may
be executed in several original or facsimile copy counterparts and all so
executed and transmitted will constitute one Agreement, binding on all the
parties hereto even though all the parties are not signatories to the original
or the same counterpart. Facsimile transmitted signatures will be deemed valid
as though they were originals and the parties may perform any and all
obligations and duties in reliance on the facsimile copies.

 

Further Assurances. Additional Documents, Etc. The COMPANY and the SELLING
SHAREHOLDER will do any further acts and sign and deliver to PURCHASER or its
designated agents, any additional assurances and instruments that the PURCHASER
may require to more completely assure to the PURCHASER rights under this
Agreement.

 

[tpg5.jpg]

 

- 5 -

 

 

6.8     Termination. Unless extended by written consent of all parties, this
Agreement shall terminate and have no further force or effect if the closing
hereunder shall not have occurred on or before June 12, 2009.

 

IN WITNESS WHEREOF, the parties hereto have executed, or caused their duly
authorized representatives to execute, this Stock Purchase Agreement as of the
date first written above.

 

NUCLEAR SOLUTIONS, INC.         By: /s/ Patrick Herda  6-12-09     Patrick
Herda, CEO  

 

FUEL FRONTIERS, INC.       By:  /s/ David Maland     David Maland, President  

 

SCHRADER & ASSOCIATES DEFINED BENEFIT PENSION PLAN

 

By:       /s/ Scott A. Schrader   Scott A. Schrader   Title:  

 

[tpg6.jpg]

 

 

 

 

ESCROW AGREEMENT

 

TIDS ESCROW AGREEMENT (this "Agreement"), made as of June 1, 2009 between and
among Scott Schrader, a resident of Arizona (the "Purchaser"), Nuclear
Solutions, Inc., a Nevada corporation (the "Seller") and Burk & Reedy, LLP, a
Washington, D.C. law firm (the "Escrow Agent").

 

WITNESS ETH

 

WHEREAS, This Agreement modifies that certain escrow agreement entered into
between and among the parties on May 8, 2009;

 

WHEREAS, Purchaser and Seller have agreed to negotiate a stock purchase
agreement (the "Purchase Agreement") and to disburse certain funds from escrow
as advance disbursements prior to finalization and consummation of such
agreement; and

 

WHEREAS, Purchaser has wire transferred cash to be available for such purchase
to the Escrow Agent to be held in escrow and disbursed upon written instructions
from the Purchaser and the Seller with respect to the funds then held in escrow
(the "Escrowed Funds"); and

 

WHEREAS, Burk & Reedy, LLP is willing to act as escrow agent and hold and
release the Escrowed Funds subject to the terms and conditions set forth below.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other valuable consideration, the respective receipts of which are hereby
acknowledged, it is agreed as follows:

 

1.          Escrow Agent. The firm of Burk & Reedy, LLP agrees to act as the
escrow agent and to hold and deliver the Escrowed Funds in accordance with the
terms and conditions set forth herein.

 

2.          Escrowed Funds. Purchaser initially wire transferred an aggregate of
Seven Hundred Thousand Dollars (US$700,000.00) into the Escrow Agent's escrow
account. Since such date, the Purchaser and Seller have jointly authorized
disbursements from the Escrowed Funds by written instruction to the Escrow
Agent.

 

3.          Term ofEscrnw. The Escrow Agent shall hold the Escrowed Funds in
escrow no later than thirty (30) a,nking days after the date hereof (the "Escrow
Period"), such period including the q te hereof, unles the Escrow Period is
extended at the written request of the Purchasdf and the Seller.

 

4.          Release of Esfr.OW.

 

a.          Except as provided herein, the Escrowed fµnds shall be released, in
whole or in part, to the Seller or the Purchaser upon receipt of written notice
(the "Release Notice") from and signed by both the Purchaser and the Seller
jointly authorizing the Escrow Agent to release and deliver such Escrowed Funds
to the bank wire transfer coordinates set forth in the Release Notice and in the
amount specified therein. The Release Notice shall be delivered by fax
transmission to the Escrow Agent at: (202) 318-6271.

 

 

 

 

b.          If a Release Notice from the Purchaser and the Seller has not been
received by the last day of the Escrow Period, the Escrow Agent shall return the
Escrowed Funds to the Purchaser by 5:OOPM EST that day.

 

c.          Notwithstanding anything to the contrary herein, if during the
Escrow Period a claim is made in a filing with a court of proper venue hereunder
challenging the transfer of the Escrowed Funds and such claim is upheld or
resolved by a judicial proceeding, arbitration or otherwise, then Purchaser and
Seller agree that the Escrow Agent may, and hereby direct the Escrow Agent to,
adhere to the ruling or resolution of such claim by such judicial proceeding,
arbitration or otherwise and transfer the Escrowed Funds accordingly.

 

d.          If no claim is made against the Escrowed Funds pursuant to Section
4.c. above, then both Purchaser and Seller shall deliver the Release Notice to
the Escrow Agent prior to the expiration of the Escrow Period.

 

5.          Rights of Escrow Agent. In the event that the Escrow Agent shall be
uncertain as to its duties or actions hereunder or shall receive instructions or
a notice from either Purchaser or Seller which is in conflict with instructions
or a notice from the other or which, in the reasonable opinion and sole
discretion of the Escrow Agent, conflicts with the provisions of this Agreement,
it shall be entitled to take any of the following courses of action:

 

a.          Hold the Escrowed Funds and decline to take any further action until
the Escrow Agent receives joint written instructions from the disputing parties
or an order of a court of competent jurisdiction directing it to continue to
hold or to deliver the same, in which case the Escrow Agent shall then continue
to hold or deliver the Escrowed Funds in accordance with such direction;

 

b.          In the event of litigation between Purchaser and Seller with respect
to the subject matter of the Purchase Agreement, the Escrow Agent may deliver
Escrowed Funds to the clerk of any court in which such litigation is pending.

 

c.          The Escrow Agent may deliver the Escrowed Funds to a court of
competent jurisdiction and commence an action for interpleader, the cost thereof
to the Escrow Agent to paid out of Escrowed Funds at the time of release of the
Escrowed Funds and home by whichever of Purchaser or Seller that does not
prevail in the litigation.

 

d.          The Escrow Agent shall not receive any fee for acting as an escrow
agent. In addition, the Escrow Agent shall not be liable for any action taken or
omitted in good faith and believed by it to be authorized or within the rights
or powers conferred upon it by this Agreement and may rely, and shall be
protected in acting or refraining from acting in reliance, upon an opinion of
counsel and upon any directions, instructions, notice, certificate, instrument,
request, paper or other document believed by it to be genuine and to have been
made, sent, signed or presented by the proper party or parties.

 

S:S.

 

2

 

 

e.          Purchaser and Seller hereby jointly and severally indemnify the
Escrow Agent and to agree to defend it and hold it harmless the against any
loss, liability or expense (including legal fees) incurred in good faith in the
performance of its services hereunder, including the payment in advance to
counsel representing the Escrow Agent for the cost and expense of defending
itself against any claim or liability.

 

f.          Purchaser and Seller acknowledge that the Escrow Agent has acted as
counsel to Seller in connection with the Purchase Agreement and other agreements
and documents being executed in connection therewith and in other matters. At
the time of disbursement of Escrowed Funds to the Seller, Burk & Reedy, LLP, as
counsel to the Seller, shall retain from Escrowed Funds such legal fees and
expenses as may be then owed by Seller. Purchaser and Seller agree that in the
event of any disputes thereunder, the Escrow Agent may continue to represent
Seller, and Purchaser and Seller hereby waive any claim of conflict of interest
which they may otherwise have.

 

6.          Miscellaneous.

 

b.     Notices. Any notice required or permitted to be given under this
Agreement shall be made in writing, and shall be effective when sent by fax in
the case of the Release Notice, and otherwise when mailed, by certified mail or
overnight express service as follows:

 

PURCHASER:

Scott Schrader

#2 HMB Circle

Suite A

Frankfort, KY 40601

 

SELLER:

Nuclear Solutions, Inc.

5505 Connecticut Ave., Ste. 5505

Washington, D.C 20015

Phone: (202) 787-1951

Fax: (202) 318-2487

Attn: Patrick Herda, CEO

 

With copy by FAX (which shall not constitute notice) to:

Burk & Reedy, LLP

Fax:     (202) 318-6271

Attn:   David T. Shaheen, Esq.

 

ESCROW AGENT:

Burk & Reedy, LLP

1818 N Street, NW, Suite 400

Washington, D.C. 20036

Phone: (202) 262-6393

Fax: (202) 318-6271

Attn: David T. Shaheen, Esq.

 





3

 

 

Any party may change said address by notice to the other parties in accordance
with the terms hereof.

 

c.          Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

 

d.          Entire Agreement; Amendment. This Agreement, including any exhibits,
shall constitute the entire agreement between the parties hereto with respect to
the subject matter hereof and shall supersede all previous negotiations,
commitments and writings. The recitals at the commencement of this Agreement are
by this reference incorporated herein. The parties hereto may, by mutual
consent, amend or modify and supplement this Agreement in such manner as may be
agreed upon in writing.

 

e.          Captions. The captions and heading contained herein are solely for
convenience of reference and will not affect the interpretation of any provision
hereof.

 

f.          Governing Law. This Agreement shall be construed and the rights of
the parties hereunder shall be governed by laws of the District of Columbia.
Venue for any dispute regarding this Agreement shall be in a court of competent
jurisdiction in the District of Columbia.

 

g.          Counterparts and Facsimile Signatures. This Agreement may be
executed in one or more counterparts, each of which shall be deemed to be an
original, but all of which shall constitute one Agreement. This Agreement may be
executed by facsimile signature.

 

h.          Severability. Any portion of this Agreement which a court of
competent jurisdiction shall determine to be void or unenforceable against
public policy, or for any other reason, shall be deemed to be severable from
this Agreement and shall have no effect on the other covenants or provisions in
this Agreement. It is agreed that the court shall be empowered to reform and
construe any provision that would otherwise be void or unenforceable in a manner
that will be valid and enforceable to the maximum extent permitted by law.

 

i.          Attorneys' Fees. In the event that any action or proceeding is
brought in connection with this Agreement, the prevailing party therein shall be
entitled to recover its costs and reasonable attorney's fees, subject to the
provisions of subsection 5.e. above.

 

j.          Further Assurances. Purchaser and Seller shall, and shall cause
their respective affiliates to, execute and deliver all other documents and
instruments and take all other actions reasonably requested by Escrow Agent at
any time to effect the release and delivery of the Escrowed Stock in accordance
with this Agreement.

 







4

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

:C LUi:-

 

Nam erda

Title: Chief Executive Officer

 

SCOTT SCHRADER

 

'CfOiiischra

 

iii/-

 









5

 

 

BURK & REEDY, LLP,

As Escrow Agent

 



By: /s/ David T. Shaheen, Esq.   Name: David T. Shaheen, Esq.   Title: Partner,
for the Firm       June 1, 2009  



 



      [tpg12.jpg]

 

 

 

 

MANAGEMENT AGREEMENT

 

This Agreement is made as of this 12th day of June, 2009 between and among FUEL
FRONTIERS, INC., a Nevada corporation ("FFI") and NUCLEAR SOLUTIONS, INC., a
Nevada corporation ("NSOL"), (FFl and NSOL are sometimes collectively referred
to herein as the "CORPORATIONS") and SCHRADER & ASSOCIATES DEFINED BENEFIT
PENSION PLAN, ("SCHRADER").

 

BACKGROUND

 

A.    SCHRADER desires to purchase shares of FFI owned by NSOL and NSOL desires
to sell a portion of its FFI shares to SCHRADER on the terms noted in the Stock
Purchase and Related Agreements (the "TRANSACTION DOCUMENTS").

 

B.    As an inducement to obtain the SCHRADER investment, the CORPORATIONS have
respectively agreed to be bound by certain management covenants.

 

For valuable consideration, the receipt of which is acknowledged by the parties,
the parties agree as follows:

 





      [tpg13.jpg]

 

 

 

 

AGREEMENT

 

I . Proceeds and Management.

 

a.    Nuclear Solutions agrees to use the SCHRADER investment proceeds according
to the "Use of Proceeds" attached as Schedule 1.0.

 

b.   Nuclear Solutions agrees to nominate, appoint and, or vote into office one
person named by SCHRADER who will be seated as a member of the board of
directors of Fuel Frontiers, Inc. for a term of twelve (I 2) months commencing
on the date of closing of the SCHRADER investment.

 

2. Muhlenberg Property.

 

a.    FFI desires to purchase certain real property located in Muhlenberg,
Kentucky for the construction of its CTL plant (the "Muhlenberg Property") for
approximately $150,000, which the parties agree shall be allocated from the
SCHRADER investment proceeds as specified in Schedule 1.0 attached hereto. FFI
agrees to take title to the Muhlenberg Property in such a manner so that the
property ownership would automatically revert to SCHRADER in the event of FFJ's
petition in bankruptcy, wind-up or liquidation.

 

b.    The parties agree that the purchase of real property for the CTL plant
from a portion of the SCHRADER investment proceeds is a material element of the
consideration for the sale of FFI stock by NSOL. In the event that FFI is no
longer pursuing its CTL plant on the Muhlenberg Property because of FFl's
inability after good faith efforts to obtain all appropriate approvals and
permits required for the CTL plant, then:

 

1.     FFI, on behalf of FFI and SCHRADER, shall sell their entire collective
interest in the land, in a manner permitting it to sell an unencumbered fee
simple interest to a third party purchaser at the prevailing market price; and

 

11.   FFI shall make use of the net funds received from such sale to purchase
another plot of land in Kentucky to build a CTL facility and shall take title to
the second property in such a manner so that the property ownership would
automatically revert to SCHRADER in the event of FFl's petition in bankruptcy,
wind-up or liquidation.

 

3.    Release of Schrader Property Interest

 

Jn the event that (i) FFl secures a fundable offtake agreement or fuel purchase
agreement for fuel provided by FFl's proposed CTL plant on the Muhlenberg
Property or its replacement property; or (ii) financing for FFI which requires
the grant of a security interest in FF1 assets or similar encumbrance; then
SCHRADER shall quitclaim his future interest in the land. The parties agree that
no compensation is payable to Schrader in the event such quitclaim is requested
by FFI. In such event, FFI shall pay the expense of the preparation of the
documentation necessary for the quitclaim of the property. SCHRADER agrees to
execute in a timely manner such documents as may be reasonably requested by the
FFI board of directors or otherwise necessary to effect the terms and conditions
of this Agreement.

 

4. General Provisions

 

a.    Entire Agreement. This Agreement (including the Schedule hereto and any
written amendments hereof executed by the parties) constitutes the entire
Agreement and supersedes all prior agreements and understandings, oral and
written, between the parties hereto with respect to the subject matter hereof:

 



      [tpg14.jpg]

 

 

 

 

b.    Sections and Other Headings. The section and other headings contained in
this Agreement are for reference purposes only and shall not affoct the meaning
or interpretation of this Agreement.

 

c.    Governing Law. This Agreement, and all transactions contemplated hereby,
shall be governed by, construed and enforced in accordance with the laws of
Nevada. The parties hereto waive trial by jury and agree to submit to the
personal jurisdiction and venue of a court of subject matter jurisdiction
located in the District of Columbia. In the event that litigation results from
or arises out of this Agreement or the performance thereof: the parties agree to
reimburse the prevailing party's reasonable attorney's fees, court costs, and
all other expenses, whether or not taxable by the court as costs, in addition to
any other relief to which the prevailing party may be entitled.

 

d.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original, and such counterparts together shall
constitute one Agreement. For the purposes of this Agreement, a faxed copy of an
executed Agreement shall be deemed to be an original.

 

IN WITNESS WHEREOF, this Agreement has been executed by each of the individual
parties hereto on the date first above written.

 

NUCLEAR SOLUTIONS, INC.   FUEL FRONTIERS, INC. /s/ Patrick Herda   /s/ David
Maland By: Patrick Herda   By: David Maland           Title: President   Title:
President

 



SCHRADER & ASSOCIATES DE"FINED BENEFIT PENSION PLAN

 

/s/ Scott A. Schrader   B: Scott A. Schrader         Title:    

 



      [tpg15.jpg]

 

 

 

 

June 12, 2009

 

COMMON STOCK OPTION

(Transferable)

 

NUCLEAR SOLUTIONS, INC.

(a Nevada Corporation)

 

For the sum of Five Thousand ($5,000) Dollars, NUCLEAR SOLUTIONS, INC., (the
"CORPORATION'') hereby grants to SCHRADER & ASSOC IATES DEFINED BENEFlT PENSION
PLAN, (the "HOLDER.,), subject to the terms and conditions hereinafter set
forth, the option to purchase that number of shares of the common stock of FUEL
FRONTIERS, INC. (the "Shares") on the terms and conditions set forth below:

 

I.     Option Shares.  The CORPORATION grants HOLDER an option to purchase
common shares of Fuel Frontiers, Inc., the number of which shares shall equal I
0% of the then issued and outstanding shares of Fuel Frontiers, Inc. as of the
date of Option exercise.

 

2.     Option Exercise Price. The Option Shares may be purchased for Three
Hundred Fifty Thousand ($350,000) Dollars.

 

3.     Term and Exercise.

 

(a)     The Option may be exercised by the HOLDER for all or part of the Shares
on, or before September 12, 2009 (such time period being referred to herein as
the "Term"). This Option will be void in the event the HOLDER fails to exercise
this Option in the manner provided herein on, or prior to, the expiration of the
Term.

 

(b)     The HOLDER will exercise this Option, if at all, by surrendering to the
CORPORATION this Option Agreement together with the Notice of Exercise attached
hereto as Exhibit A, duly executed. The surrender of this Option Agreement and
the Notice of Exercise must be accompanied by payment in cash by certified check
or by bank wire transfer of the Option Price (as that term is defined in Section
2).

 

(c)     Within thirty (30) business days following the exercise of these Option
by the HOLDER as provided in this paragraph, the CORPORATION will cause to be
issued in the name of and delivered to the HOLDER, a certificate or certificates
for the Fuel Frontier, Inc. Shares. The CORPORATION covenants and agrees that
all of the Shares will be fully paid and nonassessablc upon such issuance and
delivery.

 

4.     Investment Intent: Restrictions on Transfer.

 

(a)     HOLDER represents and agrees that if HOLDER exercises this Option,
HOLDER wil I acquire the Shares upon such exercise for the purpose ofinvestment
and not with a view to, or for resale in connection with, any distribution
thereof. The HOLDERacknowledges that the shares issuable upon exercise of this
Option are "restricted shares" pursuant to Rule 144 of the Securities and
Exchange Commission and that any resale, transfer, or other distribution of the
Shares may only be made in conformity with Rule 144, the Securities Act of 1933,
as amended, or any other federal statute, rule, or regulation. Upon such
exercise of this Option, HOLDER shall furnish to the Company a written statement
to such effect if requested, satisfactory to the Company in form and substance.

 

COMMON STOCK OPTION: I

 



      [tpg16.jpg]

 

 

 

 

(b)     HOLDER further represents that HOLDER, has had the opportunity to ask
questions of the Company concerning its business, operations and financial
condition, and to obtain additional information reasonably necessary to verify
the accumcy of such information.

 

(c)     Unless and until the Shares represented by this Option are registered
under the Securities Act, all certificates representing the Shares and any
certificates subsequently issued in substitution therefor and any certificate
for any securities issued pursuant to any Stock split, share reclassification,
Stock dividend or other similar capital event shall bear legends in
substantially the following form:

 

THESE SECURITIES HA VE NOT BEEN REGISTERED OR OTHERWISE QUALIFIED UNDER
THESECURITIESACTOF 1933 (THE'SECURITIES AC'r) OR UNDER THE APPLICABLE OR
SECURITIES LAWS OF ANY STATE. NEITHER THESE SECURITIES NOR ANY INTEREST THEREIN
MAY BE SOLD, TRANSFERRED, PLEDGED OR OTHER WISE DISPOSED OF IN THE ABSENCE OF
REGISTRATION UNDER THE SECURJTlES ACT OR ANY APPLICABLE SECURITIES LAWS OF ANY
STATE, UNLESS PURSUANT TO EXEMPTIONS THEREFROM.

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HA VE BEEN ISSUED PURSUANT TO THAT
CERTAIN NONSTATUTORY STOCK OPTION AGREEMENT DATED BETWEEN THE COMPANY AND THE
ISSUEE WHICH RESTRICTS THE TRANSFER OF THESE SHARES WHICH ARE SUBJECT TO
REPURCHASE BY THE COMPANY UNDER CERTAIN CONDJTIONS.

 

and/or such other legend or legends as the Company and its counsel deem
necessary or appropriate. Appropriate stop transfer instructions with respect to
the Shares have been placed with the Company's trnnsfor agent.

 

5.     Transferability. The HOLDER may pledge, hypothccate, sell, assign or
otherwise transter, or encumber these Options with the written consent of the
CORPORA TJON, which will not be unreasonably withheld.

 

6.     Notices.

 

Any notice, ofter, acceptance, demand, request, consent, or other communication
required or permitted under these Options must be in writing and will be deemed
to have been duly given or made either (I) when delivered personally to the
party to whom it is directed (or any officer or agent of such party), or (2)
three (3) days after being deposited in the United States' mail, certified or
registered, postage prepaid, return receipt requested, and properly addressed to
the party to whom it is directed. A communication will be deemed to be properly
addressed if sent to a party at the address provided below:

 

COMMON STOCK OPTION: 2

 



      [tpg17.jpg]

 

 

 

 

If to the CORPORATJON:

 

Nuclear Solutions, Inc.

5505 Connecticut Ave., NW.

Washington, D.C. 20015

 

If to the HOLDER:

 

SCHRADER & ASSOCIATES DEFINED BENEFIT PENSION PLAN

#2 HMB Circle

Suite A

Prank fort, KY 4060 I

 

7.          General Provisions

a.     Entire Agreement. This Agreement (including the Schedule hereto and any
written amendments hereof executed by the parties) constitutes the entire
Agreement and supersedes all prior agreements and understandings, oral and
written, between the parties hereto with respect to the subject matter hereof.

 

b.     Sections and Other Headings. The section and other headings contained in
this Agreement are for reference purposes only and shall not affect the meaning
or interpretation of this Agreement.

 

c.     Governing Law. This Agreement, and all transactions contemplated hereby,
shall be governed by, construed and enforced in accordance with the laws of
Nevada. The parties hereto waive trial by jury and agree to submit to the
personal jurisdiction and venue of a court of subject matter jurisdiction
located in the District of Columbia. In the event that litigation results from
or arises out of this Agreement or the performance thereof the parties agree to
reimburse the prevailing party's reasonable attorney's fees, court costs, and
all other expenses, whether or not taxable by the court as costs, in addition to
any other relief to which the prevailing party may be entitled.

 

d.     Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original, and such counterparts together shall
constitute one Agreement. For the purposes of this Agreement, a faxed copy of an
executed Agreement shall be deemed to be an original.

 

COMMON STOCK OPTION: 3

 



      [tpg18.jpg]

 

 

 

 

IN WITNESS WHEREOF, this Agreement has been executed by each of the individual
parties hereto on the date first above written.

 

NUCLEAR SOLUTIONS, INC.       By: /s/ Patrick Herda      6-12-09   Name:  
Patrick Herda   Title:    Chief Executive Officer  

 

SCHRADER & ASSOCIATES DEFINED BENEFIT PENSION PLAN

 

By: /s/ Scott A. Schrader   Name· Scott A. Schrader   Title:

 

COMMON STOCK OPTION: 4

 



      [tpg19.jpg]

 

 

 

 

FIRST AMENDMENT TO OPTION AGREEMENT

 

This First Amendment ("First Amendment") to the Common Stock Option between
Nuclear Solutions, Inc, ("NSOL") and SCHRADER & ASSOCIATES DEFINED BENEFIT
PENSION PLAN ("Holder") dated June 12, 2009 (the "Option") is entered into
effective September 11, 2009 ("Effective Date").

 

WHEREAS, NSOL and Holder now wish to extend the Option through December
September 30, 2009;

 

NOW THEREFORE, be it known that for good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties agree as follows:

 

. I.          Section 3 (a) of the Common Stock Option dated June 12, 2009,
attached as Exhibit A, is amended to extend the Term to expire on September 30,
2009 and shall now read as follows:.

 

3(a) The Option may be exercised by the HOLDER for all or part of the Shares on,
or before September 30, 2009 (such time period being referred to herein as the
"Term"). This Option will be void in the event the HOLDER fails to exercise this
Option in the manner provided herein on, or prior to, the expiration of the
Term.

 

2.          All other provisions of the Agreement shall remain in full force and
effect.

 

3.          General Provisions

 

A.  Entire Agreement. This Agreement, constitutes the entire agreement among the
parties hereto with respect to the subject matter here for and supersedes all
prior and contemporaneous agreements and understandings, inducements or
conditions, express or implied, oral or written, except as herein contained.
This Agreement may not be modified, changed, waived or terminated other than by
a writing executed by all of the parties hereto. No course of conduct or dealing
shall be construed to modify, amend or otherwise affect any of the provisions
hereof.

 

B.  Governing Law. This Agreement, and all transactions contemplated hereby,
shall be governed by, construed and enforced in accordance with the laws of
Nevada. The parties hereto waive trial by jury and agree to submit to the
personal jurisdiction and venue of a court of subject matter jurisdiction
located in the District of Columbia. In the event that litigation results from
or arises out of this Agreement or the performance thereof, the parties agree to
reimburse the prevailing party's reasonable attorney's fees, court costs, and
all other expenses, whether or not taxable by the court as costs, in addition to
any other relief to which the prevailing party may be entitled.

 

  [tpg20.jpg]

 

1/2

 

 

C.  Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, and such counterparts together shall
constitute one Agreement. For the purposes of this Agreement, a faxed copy of an
executed Agreement shall be deemed to be an original.

 

IN WITNESS WHEREOF, this Agreement has been executed by each of the individual
parties hereto on the date first above written.

 

    Name: Patrick Herda Date:        9-11-09               Title: Chief
Executive Officer  

 

SCHRADER & ASSOCIATES DEFINED BENEFIT PENSION PLAN

 

By:     Name: Scott A. Schrader Date:   ________________ Title:  

 

  [tpg21.jpg]

 

2/2

 